DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1, 8, and 15.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on November 9, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 1-7 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims 1-7 as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
This type of abstract idea is shown in claim 1 by:
Receiving a request 

Creating an event

Selecting a node

Sending the event

Updating status information

Granting access

These steps are abstract in nature because they are directed towards commercial or legal interactions associated with tracking and controlling access to maintenance records. Additionally, these elements can all be fulfilled by a human clerk using pen and paper rather than a computer embodiment. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation 
Receiving a request 

Creating an event

Selecting a node

Sending the event

Updating status information

Granting access

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as tracking and controlling access to maintenance records. Additionally, these elements can all be fulfilled by a human clerk using pen and paper rather than a computer embodiment. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
Computerized method

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because although the additional elements did limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (block chain) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).


The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors of a computing system

network device comprising a node on a distributed network, the network comprised of a plurality of nodes

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus 
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 58-70 and fig 1, 7, and 8.  
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (block chain) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims further include:
non-transitory computer-readable medium comprising instructions stored thereon, the 

network device comprising a node on a distributed network, the network comprised of a plurality of nodes

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

As to claim 1-7, the claims are drawn to a method lacking sufficient physical embodiment. As such, the system is software per se and is not statutory. See MPEP 2106.03(I).

Claim Rejections - 35 USC § 103
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sher, US 2018/0322597, in view of Nicholas, US 2016/0371616.
AS TO CLAIM 1 
receiving a request from a user to perform maintenance on a product;
Sher (paragraph 169) teaches a system to receive requests for maintenance of a property.

creating an event in accordance with a rule or policy of a smart contract, the event based on node supply chain relationships specified within the smart contract;
Sher (paragraph 156) teaches creating records in accordance with the terms of a smart contract, where the records can be between landlord and tenant or landlord and vendor, thus reciting multiple links in a supply chain.

selecting a node of a plurality of nodes on a distributed network to send the event to based on predicted performance of the event on each of the plurality of nodes as determined from specific contextual data of each of the plurality of nodes related to provisioning of one or more components of the product;

While Sher does not explicitly teach concerning components of a product, Nicholas (paragraphs 5 and 74-78) teaches concerning maintaining assets or components of assets. This teaching is complementary to that of Sher, as a real estate asset has several subsystems (e.g. roofing, plumbing, electrical, etc.) similar to the way a product is composed of components.

sending the event and a predictive tool to the node on the distributed network, the event based on at least one condition that is in accordance with fulfilling the rule or policy of the smart contract, wherein the node is configured to automatically execute the at least one condition and identify, through the predictive tool, a prediction of when the event will be fulfilled based on the at least one condition;
Sher (paragraph 171) teaches sending the maintenance request (event) to multiple parties in the supply chain, including the vendor performing the maintenance. Sher (paragraph 174) further teaches the relationship between the manager and vendor is conducted in accordance with the smart contract. 
Sher (paragraph 96) teaches concerning predictive behavior models, but does not teach a model which predicts when an event will be fulfilled. However, Nicholas (paragraphs 15, 140, and 146) teaches a predictive model which will predict if a task will be completed on time. While predicting when a task is 

updating decentralized status information for the product when the event has been fulfilled;
Sher (paragraph 168-169) teaches completion of a work order and fulfilment of an invoice. Both the performance of the maintenance and the payment for such maintenance are statuses associated with the maintenance request and thus both represent updates to the smart contract to reflect the status of the event.

granting at least read access to the decentralized status information of the product to at least one node on the distributed network.
Sher (paragraph 169) teaches allowing data sharing between multiple parties associated with the contract.

STATEMENT CONCERNING THE COMBINATION:
Both Sher and Nicholas are classified into G06Q 10/00, and they both consider the use of predictive models and calendar systems and thus, they are similar enough in scope to be considered analogous art. The replacement of the predictive model of Sher by the predictive model of Nicholas results in a combination having a predictable ability to make broader product predictions.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the model of Nicholas for the model of Sher. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 2 (of 1) 
wherein the request from the user further comprises an option to ship a replacement of the product, and the option enables the distributed network to automatically generate a set of tasks for the node to replace the product based on the at least one condition of the smart contract.

One having ordinary skill in the art of the invention would understand from the teaching of Sher and Nicholas that a work order may need intermediate steps associated with acquiring necessary parts not immediately on hand. This is because the system of Sher would need to allow for intermediate steps. Thus, it would be obvious to one having ordinary skill to modify the teaching of Sher with the teaching of Nicholas. The motivation is to accommodate this need in order to be effective.

AS TO CLAIM 3 (of 1) 
wherein the node is one or more of suppliers or partners in a supply distribution chain of the product, and the node automatically self-executes the condition.
Sher (paragraph 171) teaches sending the maintenance request (event) to multiple parties in the supply chain, including automatically limiting the available vendors to perform the maintenance based upon the type of request.

AS TO CLAIM 4 (of 1) 
granting at least read access to the decentralized status information of the product to the user; 
Sher (paragraph 169) teaches allowing data sharing between multiple parties associated with the contract.

displaying a prediction of completion of the request determined by node supply chain relationships specified within the smart contract.
Sher (paragraph 275) teaches concerning predictions for future requests.

AS TO CLAIM 5 (of 1) 
determining whether the node belongs to a group of nodes based on the smart contract, the smart contract specifying a level of access right between nodes in the group of nodes;
granting a first level of access when the node is determined to belong to the group of nodes, the first level of access comprising at least a read access for the decentralized status information for the product;
granting a second level of access when the node is determined to not belong to the group of nodes, the second level of access restricting at least a portion of read access to the decentralized status information.


AS TO CLAIM 6 (of 1) 
wherein the event comprises real time updates for one or more of building the product, assembling the product, shipping the product, or exchanging payments between one or more suppliers or partners.
Sher (paragraph 168-169) teaches completion of a work order and fulfilment of an invoice. Both the performance of the maintenance and the payment for such maintenance are statuses associated with the maintenance request and thus both represent updates to the smart contract to reflect the status of the event.

AS TO CLAIM 7 (of 1) 
wherein the creation of the event is based on historical ledger history information.
Sher (paragraph 272) teaches assessing events based upon history.

AS TO CLAIMS 8-14 
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies.

AS TO CLAIMS 15-20 
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies.

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
Applicant argues that the recitation of a computerized method is sufficient for claims 1-7 to pass Step 1 of the Alice/Mayo analysis. This argument is unpersuasive because the bare recitation of “computerized” requires such little if any physical embodiment on its face that the method steps are equivalent to a statement of software per se. See MPEP 2106.03(I).

Applicant further argues that the claims improve the functioning of the computer and are thus eligible at Step 2A – Prong Two. This argument is unpersuasive because improvements to the functioning of the computer must improve the functioning of the computer overall and not just one specific algorithm. Improvement to a single algorithm (as is the case here) only further narrows the abstract idea. A narrow abstract idea remains an abstract idea and patent ineligible.
Applicant further argues that the claims are not well-understood, routine, conventional activity. This argument is unpersuasive because it is misdirected. The analysis at Step 2B is directed only to an analysis of the additional elements recited in the claims, not the elements identified as the abstract idea. As discussed in the updated rejection above, the additional elements of the claims are a generic computer embodiment. As such, the additional elements are well-understood, routine, conventional activity and the claims as a whole do not rise to a level of “significantly more” than the identified abstract idea.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic 

/Leland Marcus/
Primary Examiner
Art Unit 3623